DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tapuhi U.S. PAP 2018/0096617 A1, in view of Mann U.S. PAP 2015/0170049 A1.
Regarding claim 1 Tapuhi teaches a system for dynamic composite machine learning model selection (a system and method for automatic quality evaluations of interactions, see abstract_, the system comprising: 
a memory  (main memory, see figure 12A) comprising: 
a content library database containing a plurality of prompts and scoring data associated with each of the plurality of prompts (question-answer-document triples, see par. [0012]; training data includes multiple sets of pairs of interactions, see par. [0154]); 
and a model database comprising a plurality of machine learning models for automated scoring of received user responses (training data includes multiple sets of pairs of interactions 
and at least one processor configured to: 
receive a first plurality of responses received from a plurality of users in response to providing of a prompt (receiving an evaluation form comprising a plurality of automatic questions, see par. [0005]);
identify rules relevant to the received first plurality of responses (extracting a set of features from the interaction, see par. [0005]); 
receive evaluation of the auto-generated scores (computing an overall evaluation score based on the set of features, see par. [0005]).
However Tapuhi does not teach select a first one of a plurality of machine learning models for scoring of the first plurality of responses according to the rules identified as relevant to the received plurality of responses; 
auto-generate scores for the first plurality of responses with the selected first one of the plurality of machine learning models; 
identify a set of machine learning models via the rules relevant to the received first plurality of responses; 
evaluate the efficacy of each of the set of machine learning models based on the received evaluation of the auto-generated scores; 

and update the rules relevant to the received prompt to select the identified best performing machine learning models in response to receipt of a next plurality of responses. 
In the same field of endeavor Mann teaches a model training system which can upload training data to a predictive modeling server system which includes a set of records of an input with a corresponding output, see par. [0028])
select a first one of a plurality of machine learning models for scoring of the first plurality of responses according to the rules identified as relevant to the received plurality of responses (train a plurality of predictive models, see figure 4, par. [0031]); 
auto-generate scores for the first plurality of responses with the selected first one of the plurality of machine learning models (test-sample the different models, see par. [0035]); 

identify a set of machine learning models via the rules relevant to the received first plurality of responses (model selection module evaluates each trained predictive model, see par. [0035]); 
evaluate the efficacy of each of the set of machine learning models based on the received evaluation of the auto-generated scores (the effectiveness of each of the trained predictive models is estimated, see par. [0035]); 

and update the rules relevant to the received prompt to select the identified best performing machine learning models in response to receipt of a next plurality of responses (the selected predictive model is fully trained using the training data and used for generating output, see par. [0039]). 
It would have been obvious to one of ordinary skill in the art to combine the Tapuhi invention with the teachings of Mann for the benefit of providing a computer platform access to an improved trained predictive model without any additional client-side expenditure of resources, see par. [0012].
Regarding claim 2 Tapuhi teaches the system of claim 1, wherein the at least one processor is further configured to update the training of the set of machine learning models based on the received evaluation of the auto-generated scores (training the model using answers to the automatic questions, see par. [0031]). 
Regarding claim 3 Tapuhi teaches the system of claim 2, wherein the at least one server is further configured to identify response characteristics in the first plurality of responses (set of features may include particular words or phrases detected in the interaction, see par. [0007-0008]). 
Regarding claim 4 Tapuhi teaches the system of claim 3, wherein the at least one server is further configured to identify prompt characteristics of the prompt associated with the first 
Regarding claim 5 Mann teaches the system of claim 4, wherein the one of a plurality of machine learning models is selected for scoring based on application of the identified rules to the characteristics of the prompt and the response characteristics of the first plurality of responses (predictive model can be trained with different features, the selection of features can occur during multiple iterations of a training function over the training data, see par. [0033]). 
Regarding claim 6 Mann teaches the system of claim 5, wherein the set of machine learning models includes the first one of the plurality of machine learning models (many different types of predictive models are available, see par. [0034]). 
Regarding claim 7 Mann teaches the system of claim 6, wherein the at least one server is further configured to receive metadata of an evaluator associated with the prompt (training data can be in any convenient form, in a vector format and can include multiple records where each record provides an online shopping transaction, or history for a particular customer, and includes dates etc., see par. [0028-0029]). 
Regarding claim 8 Mann teaches the system of claim 7, wherein the plurality of machine learning models are linked with the evaluator (the web page used by the operator of the client computing system to access the one or more available trained predictive models van be used to enter information, see par. [0048]). 
claim 9 Mann teaches the system of claim 7, wherein the plurality of machine learning models are identified based on the metadata of the evaluator (selecting the predictive models based on a certain type identified in the request, see claim 32). 
Regarding claim 10 Tapuhi teaches the system of claim 9, wherein the at least one server is further configured to: 
subsequent to updating of the rules, receive a second plurality of responses in response to the prompt (receive a second evaluation form, see par. [0009]); 
identify the rules as relevant to the received second plurality of responses (second plurality of automatic questions and manual questions, see par. [0009]).
Mann teaches:  
select a second one of the plurality of machine learning models for scoring of the second plurality of responses according to the rules (first and second subset where each subset comprises at least one trained predictive model, see claim 1); 
auto-generate scores for the second plurality of responses with the selected first one of the plurality of machine learning models (generate a result, see claim 1). 
Regarding claim 11 Tapuhi teaches a method for dynamic composite machine learning model selection, the method comprising: 

identifying with the at least one processor rules relevant to the received first plurality of responses(extracting a set of features from the interaction, see par. [0005]);
receiving with the at least one processor evaluation of the auto-generated scores (computing an overall evaluation score based on the set of features, see par. [0005]).
However Tapuhi does not teach selecting with the at least one processor a first one of a plurality of machine learning models for scoring of the first plurality of responses according to the rules identified as relevant to the received plurality of responses; auto-generating scores with the at least one processor for the first plurality of responses with the selected first one of the plurality of machine learning models; identifying a set of machine learning models via the rules relevant to the received first plurality of responses; evaluating the efficacy of each of the set of machine learning models based on the received evaluation of the auto-generated scores; and identifying the best performing machine learning model; and updating the rules relevant to the received prompt to select the identified best performing machine learning models in response to receipt of a next plurality of responses. 
In the same field of endeavor Mann teaches a model training system which can upload training data to a predictive modeling server system which includes a set of records of an input with a corresponding output, see par. [0028])

auto-generating scores for the first plurality of responses with the selected first one of the plurality of machine learning models (test-sample the different models, see par. [0035]); 

identifying a set of machine learning models via the rules relevant to the received first plurality of responses (model selection module evaluates each trained predictive model, see par. [0035]); 
evaluating the efficacy of each of the set of machine learning models based on the received evaluation of the auto-generated scores (the effectiveness of each of the trained predictive models is estimated, see par. [0035]); 
and identify the best performing machine learning model (based on the scores, a trained predictive model is selected, see par. [0039]); 
and updating the rules relevant to the received prompt to select the identified best performing machine learning models in response to receipt of a next plurality of responses (the selected predictive model is fully trained using the training data and used for generating output, see par. [0039]). 
It would have been obvious to one of ordinary skill in the art to combine the Tapuhi invention with the teachings of Mann for the benefit of providing a computer platform access to 

Regarding claim 12 Tapuhi teaches the method of claim 11, further comprising updating the training of the set of machine learning models based on the received evaluation of the auto-generated scores (training the model using answers to the automatic questions, see par. [0031]). 

Regarding claim 13 Tapuhi teaches the method of claim 12, further comprising identifying response characteristics in the first plurality of responses (set of features may include particular words or phrases detected in the interaction, see par. [0007-0008]). 
Regarding claim 14 Tapuhi teaches the method of claim 13, further comprising identifying prompt characteristics of the prompt associated with the first plurality of responses (set of features may include particular words or phrases detected in the interaction, see par. [0007-0008]). 
Regarding claim 15 Mann teaches the method of claim 14, wherein the one of a plurality of machine learning models is selected for scoring based on application of the identified rules to the characteristics of the prompt and the response characteristics of the first plurality of responses (predictive model can be trained with different features, the selection of features can occur during multiple iterations of a training function over the training data, see par. [0033]).  
claim 16 Mann teaches the method of claim 15, wherein the set of machine learning models includes the first one of the plurality of machine learning models(many different types of predictive models are available, see par. [0034]). 
Regarding claim 17 Mann teaches the method of claim 16, further comprising receiving metadata of an evaluator associated with the prompt (training data can be in any convenient form, in a vector format and can include multiple records where each record provides an online shopping transaction, or history for a particular customer, and includes dates etc., see par. [0028-0029]).
Regarding claim 18 Mann teaches the method of claim 17, wherein the plurality of machine learning models are linked with the evaluator (the web page used by the operator of the client computing system to access the one or more available trained predictive models van be used to enter information, see par. [0048]).  
Regarding claim 19 Mann teaches the method of claim 17, wherein the plurality of machine learning models are identified based on the metadata of the evaluator (selecting the predictive models based on a certain type identified in the request, see claim 32). 
Regarding claim 20 Tapuhi teaches the system of claim 19, further comprising:
subsequent to updating of the rules, receiving a second plurality of responses in response to the prompt (receive a second evaluation form, see par. [0009]); 
identifying the rules as relevant to the received second plurality of responses (second plurality of automatic questions and manual questions, see par. [0009]).

selecting a second one of the plurality of machine learning models for scoring of the second plurality of responses according to the rules (first and second subset where each subset comprises at least one trained predictive model, see claim 1); 
auto-generating scores for the second plurality of responses with the selected first one of the plurality of machine learning models (generate a result, see claim 1). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Sarikaya ‘355 teaches training a language understanding model using tagged items and adjusting the training based on weights.
Bivens ‘169 teaches generating a plurality of models using multiple training data sets.
Beller ‘035 teaches retraining one or models.
Ahmed ‘726 teaches using trained question component models to predict future questions.
McElvain ‘172 teaches machine learning models are used to analyze the candidate question-answer pairs, additional rules are applied to rank the candidate answers, and dynamic thresholds are applied to identify the best potential answers to provide to a user as a response to the submitted question
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711.  The examiner can normally be reached on Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656